Citation Nr: 1528639	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sore or injured neck, shoulders, and back, to include as due to radiation exposure and/or an undiagnosed illness.  

2.  Entitlement to service connection for sore or weak muscles, to include as due to radiation exposure and/or an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1991 to June 2000.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In a September 2013 decision, the Board remanded the claims for the scheduling of a Board hearing.  

The Veteran testified at a September 2014 Travel Board hearing and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2012 to May 2013 and the September 2014 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has sore or injured neck, shoulders, and back due to an undiagnosed illness.  See Board hearing transcript.  The Veteran also contends that he has sore or weak muscles, including chest muscles, due to an undiagnosed illness.  Id.  Additionally, the Veteran has reported that he served in the Persian Gulf from May 1996 to November 1996, flying missions over Oman and Bahrain.  Id.  However, in his 2010 substantive appeal he reported that he served in the Persian Gulf from May 1995 to November 1995.  The Veteran has asserted that he received combat pay for this service.  Id.  The Veteran has also asserted that he started to experience lower, mid back, neck pain and shoulder pain during his flying career in the Navy.  See May 2008 claim.  The Veteran reported thousands of hours sitting in cramped conditions and asserted he was exposed to high energy radiation, which contributed to his conditions.  Id.  The Veteran has also asserted that he experiences body aches due to aircraft movement while "at target".  See February 2011 statement.  

In regards to the Veteran's assertions that his conditions are due to radiation exposure (See February 2009 Notice of Disagreement), VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a) provides specific guidelines on the development of claims based on exposure to ionizing radiation.  However, after review of the claims file it does not appear that such development has been done in this case.  Therefore, a remand is necessary.  

In regards to the Veteran's assertions that his conditions are due to an undiagnosed illness, after review of the Veteran's military personnel records and service treatment records it is unclear whether the Veteran served in the Persian Gulf so as to determine whether the application of 38 C.F.R. § 3.317 is appropriate.  Therefore, on remand, the RO should attempt to verify any service the Veteran had in Southwest Asia Theater of operations during his years on active duty, to specifically include between May 1995 to November 1995 or May 1996 to November 1996.

Additionally, the May 2013 VA examiner diagnosed the Veteran with neck degenerative joint disease (DJD), bilateral shoulder strain, and lumbar degenerative disc disease (DDD).  The May 2013 examiner explained that the Veteran's diagnosable conditions were the cause of his muscle complaints and it is less likely as not caused by or the result of exposure to environmental hazards from Gulf War Service.  While the VA examiner addressed whether the Veteran's diagnosed back, neck, and shoulders were related to environmental hazards, the examiner failed to address whether the Veteran's disabilities were otherwise related to service, to include his duties in service while flying.  Additionally, the May 2013 VA examiner did not address the nature and etiology of the Veteran's complaints regarding the muscles in his chest.  Therefore, the Board finds that a new VA examination is necessary.  

Finally, at the September 2014 Board hearing, the Veteran testified that he was treated at the emergency room at Tripler Army Medical Center the day prior for his muscle complaints.  As such, on remand the RO should attempt to obtain any identified outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence.  Specifically, the RO should attempt to obtain any outstanding VA treatment records dated May 2013 to the present and treatment records from the Tripler Army Medical Center as discussed at the September 2014 Board hearing.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. In accordance with VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a), conduct the appropriate development to determine whether the Veteran was exposed to ionizing radiation during his service, including exposure to high energy radiation as a Naval aviator.  

Also, if shown to be warranted, obtain the required dose estimate.

3. Contact the appropriate sources to verify any service in the Southwest Asia theater of operations during the Veteran's active duty service between May 1995 to November 1995 and May 1996 to November 1996 to determine whether 38 C.F.R. § 3.317 is applicable in this case.  All efforts to verify this service should be documented in the claims file.  The Veteran claims that there should be a search of travel orders, combat zone pay and his passport to corroborate his service in Southwest Asia.  Make a determination as to whether such would serve to corroborate service in Southwest Asia.

4. Schedule the Veteran for a new VA examination to address the nature and etiology of his claimed back, neck, shoulders, and muscle disabilities.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  

The examiner is requested to address the following:

Chest Muscles

Provide a clinical diagnosis of any current disability of the chest muscles, specifically commenting on the Veteran's complaints of tightness in his chest.  

For each diagnosis rendered above, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed condition is in anyway etiologically related to the Veteran's active military service, to include hours sitting in cramped conditions while flying and radiation exposure if such is confirmed? 

If a clinical diagnosis regarding the Veteran's chest muscle complaints cannot be rendered, the examiner is requested to so specifically state and also opine as to whether the Veteran's complaints represent objective symptoms of an undiagnosed illness or a medically unexplained chronic Multi-Symptom illness.

Neck, Shoulders, and Back

Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed (1) neck disability, (2) back disability, or (3) shoulder disability, is etiologically related to the Veteran's active military service, to include hours sitting in cramped conditions and/or radiation exposure if such is confirmed? 

In rendering the opinions the VA examiner should address the lay and other medical evidence of record, to specifically include the duties and conditions of his service.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

5. After completing the above, and any additional development deemed necessary, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




